I agree to the disposition of the case, on the ground that the indictment was defective. But I do not agree to the subsequent proposition announced by the majority of *Page 42 
the court, that the instrument declared on was the subject of forgery. In fact, the indictment being defective, a decision of this last question was not necessary and is dicta. The instrument declared on not being such a common law instrument as a note or bank check, which is the subject of forgery everywhere, but being a creature of statutory law, all of the steps necessary to give it validity must be taken; that is, the forger must forge a completed instrument, which under the law of its creation imports an obligation, before it is the subject of forgery. I do not deem it necessary to discuss this question further; but according to my view, Caffey v. State, 36 Tex.Crim. Rep., is in point, and enunciates a correct rule of law.